Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2021 has been entered.
Applicant’s request for rejoinder is persuasive.  Claims 42, 44, and 46 are rejoined. 
Any rejection not specifically addressed was overcome by amendment to the claims or by the examiner’s amendment contained in this office action.  
Applicant’s remarks regarding the primers on page 8 of the response are persuasive.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Leone on 5/17/2021.

The application has been amended as follows: 
Claim 1 was amended to insert the language ---,wherein the primer pair consists of SEQ ID NO: 98 and SEQ ID NO:  99 or the amplicon consists of SEQ ID NO:  102--- after the final word “formed”. 
Claim 34 was amended to insert the language ---,wherein the primer pair consists of SEQ ID NO: 98 and SEQ ID NO:  99 or the amplicon consists of SEQ ID NO:  102--- after the final word “formed”. 
Claim 36 was cancelled.  
Claim 42 was amended to delete “by sequencing bisulfite-modified DNA taken from a histologically normal prostate tissue of a subject”  and to insert ----quantifying methylation in SEQ ID NO:  101 by preparing a separated, amplified target loci using to the method set forth in claim 1 and then quantifying the methylation using the amplicon--- therefor.  
 	Claim 46 was amended to delete “by sequencing bisulfite-modified DNA taken from a histologically normal prostate tissue of a subject”  and to insert ----quantifying methylation in SEQ ID NO:  101 by preparing a separated, amplified target loci using to the method set forth in claim 1 and then quantifying the methylation using the amplicon--- therefor.  


 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Juliet Switzer
Primary Examiner
Art Unit 1634




/JULIET C SWITZER/Primary Examiner, Art Unit 1634